Citation Nr: 1041651	
Decision Date: 11/05/10    Archive Date: 11/12/10           

DOCKET NO.  06-30 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of thyroid 
cancer.  


REPRESENTATION

Appellant represented by:	An Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to September 
1993. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

As an initial matter, the Board points out that the Veteran has 
executed a VA Form 21-22a, Appointment of Individual as 
Claimant's Representative, in favor of an attorney, who also 
appears to be the Veteran's father.  The attorney's name does not 
appear in the VA list of attorneys accredited under 38 C.F.R. § 
14.629(b), to represent veterans before VA.  The Board points 
out, however, the attorney may be authorized to represent the 
Veteran in this matter on a one-time-only basis pursuant to the 
provisions of 38 C.F.R. § 14.630.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The Veteran has disability from thyroid cancer that had its onset 
in service.


CONCLUSION OF LAW

Thyroid cancer was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In this case, the Veteran has a current disability.  Private 
treatment records show that in October 1996, he was found to have 
metastatic papillary carcinoma of the thyroid and underwent total 
thyroidectomy.  A December 2003 VA examination report shows that 
he continued to take Levoxyl (a thyroid hormone used to treat 
hypothyroidism).  

The evidence also supports a conclusion that thyroid cancer was 
directly incurred in service.  The only medical opinion on this 
question is from Edwin Rock, M.D., Ph.D., who wrote in August 
2006, that it was likely that the Veteran's thyroid cancer was 
present prior to the Veteran's discharge from service, because 
such diseases were typically present for years before diagnosis, 
and the advanced stage at presentation strongly suggested that 
this was the case for the Veteran.  Dr. Rock added that had a 
thorough thyroid examination been conducted during service, the 
cancer would likely have been detected.  He concluded that there 
was a substantial likelihood that the Veteran developed cancer in 
service and as a result of unprotected X-ray exposure.

While the Veteran contends, and Dr. Rock agrees, that the cancer 
was likely the result of unprotected exposure to X-rays during 
dental treatment; the Board does not need to reach that issue.  
Dr. Rock has provided a competent and reasoned opinion linking 
the thyroid cancer and its residuals directly to service.  There 
is no competent opinion to the contrary.  As such, the evidence 
supports the conclusion that current thyroid cancer residuals 
were incurred in service.  Each of the elements needed for the 
grant of service connection has been met.  The appeal is; 
therefore, granted.


ORDER

Service connection for residuals of thyroid cancer is granted.



_________________________________________________
Mark D. Hindin
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


